CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends UNAUDITED (THOUSANDS, EXCEPT RATIOS) 2009 2008 2007 2006 2005 Earnings from continuing operations $ 106,308 $ 102,141 $ 151,789 $ 74,670 $ 182,978 Equity income (loss) and dividends from investees 19,023 10,648 (84,327 ) 6,201 (77,765 ) Income tax expense 9,579 18,457 70,772 42,049 115,951 Earnings from continuing operations before income taxes $ 134,910 $ 131,246 $ 138,234 $ 122,920 $ 221,164 Fixed charges: Interest, long-term debt $ 65,636 $ 53,969 $ 39,903 $ 40,138 $ 35,780 Interest, other (including interest on short-term debt) 9,695 15,831 9,236 5,111 3,260 Amortization of debt expense, premium, net 1,897 2,242 1,972 1,867 2,399 Portion of rentals representative of an interest factor 536 523 558 506 284 Interest of capitalized lease 1,545 - Total fixed charges $ 79,309 $ 72,565 $ 51,669 $ 47,622 $ 41,723 Earnings from continuing operations before income taxes $ 134,910 $ 131,246 $ 138,234 $ 122,920 $ 221,164 Plus:total fixed charges from above 79,309 72,565 51,669 47,622 41,723 Plus:amortization of capitalized interest 407 407 407 407 407 Earnings from continuing operations before income taxes and fixed charges $ 214,626 $ 204,218 $ 190,310 $ 170,949 $ 263,294 Ratio of earnings to fixed charges 2.71 X 2.81 X 3.68 X 3.59 X 6.31 X Total fixed charges from above $ 79,309 $ 72,565 $ 51,669 $ 47,622 $ 41,723 Preferred stock dividends 50 55 480 1,772 1,922 Total fixed charges and preferred stock dividends $ 79,359 $ 72,620 $ 52,149 $ 49,394 $ 43,645 Ratio of earnings to combined fixed charges and preferred stock dividends 2.70 X 2.81 X 3.65 X 3.46 X 6.03 X
